Exhibit 99.1 NEWS RELEASE CONTACTS: César García Chairman and Chief Executive Officer IRIS International, Inc. 818-709-1244 -or- Ron Stabiner, The Wall Street Group, Inc. 212-888-4848 FOR IMMEDIATE RELEASE: IRIS INTERNATIONAL ELECTS RICK TIMMINS TO BOARD OF DIRECTORS Former VP-Finance for Cisco Systems and Motorola Semiconductor Also to Serve on Audit Committee CHATSWORTH, Calif., January 5, 2010 IRIS International, Inc. (NasdaqGM: IRIS), a leading manufacturer of automated in-vitro diagnostics systems and consumables for use in hospitals and commercial laboratories worldwide, announced today that it has elected Rick Timmins, a highly seasoned executive with more than 30 years of senior finance experience, to its Board of Directors and as a member of the Audit Committee, increasing the number of independent directors to seven. Mr.
